               Case 2:11-cr-00189-JAD-VCF Document 106 Filed 09/21/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:11-cr-0189-JAD-VCF

 4              Plaintiff
                                                                   Order Denying Motion
 5 v.                                                           for Appointment of Counsel

 6 Joseph Poblete,                                                     [ECF No. 104]

 7              Defendant

 8             Joseph Poblete was sentenced to 41 months in prison followed by 3 years of supervised

 9 release for a 2013 felon-in-possession-of-a-firearm conviction. 1 Though he was released from

10 federal custody and began serving his supervised-release term in September 2015, Poblete is in

11 state custody, serving a 48–120-month sentence for drug trafficking. 2 Last year, Poblete

12 unsuccessfully moved for an early release from the remainder of his supervision term. 3 He now

13 moves this court to appoint him counsel to take another shot at getting him excused from his

14 remaining supervised-release term. The government opposes that motion, pointing out that his

15 drug trafficking while on supervised release dooms that effort. 4 Because I do not find that good

16 cause exists to appoint counsel for the purpose Poblete seeks, IT IS HEREBY ORDERED that

17 Poblete’s Motion for Appointment of New Counsel [ECF No. 104] is DENIED.

18
                                                              _________________________________
19                                                            U.S. District Judge Jennifer A. Dorsey
                                                              Dated: September 21, 2021
20

21
     1
         ECF No. 82 (judgment).
22   2
         ECF No. 100.
23   3
         Id.
     4
         ECF No. 105.
